_ (¢'13-1947  

An unpub|isl'] d order shall not be~regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPR}E£ME COURT OF THE STATE OF NEVADA

RAUL BALLINAS MARTINEZ, No. 65332

:s:pellant, F g L E w

CHRISTINA F. MARTINEZ, AUG 0 5 2014
Respondent. l

TRACI .LlNDEMAN
CLER FS M COURT

ORDER DISMISSING APPEAL w .
UEPUTY CLERK
The parties’ stipulation to dismiss this appeal, with each party
to bear their own fees and costs, is approved. NRAP 42(b). Accordingly,
this appeal is dismissed

lt is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: §§ ll § ll k QL¢ML§Q& _

cc: Hori. Gayle Nathan, District Judge
Scalia Law Firm

Pecos Law Gr'oup
Eighth District Court Clerk

SuPHEME COuF\T
0F
NEVADA

CLEF\K’S OHDER

/4 - 2575£